Citation Nr: 0018811	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-05 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran has been diagnosed with post-traumatic stress 
disorder (PTSD).

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal on the issue of 
entitlement to service connection for PTSD has been obtained.

3.  The veteran served on active duty during the Vietnam War 
but did not engage in combat with the enemy.

4.  The veteran has provided no meaningful information which 
would provide a basis to refer this case again to the Center 
for Research of Unit Records (CRUR), previously known as the 
U.S. Armed Services Center for Research of Unit Records or 
the Environmental Support Group, for clarification of any 
claimed stressors.

5.  Service records or other credible supporting evidence 
does not verify the claimed stressors.

6.  There is no diagnosis of PTSD based on a verified 
stressor.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the veteran served on active duty from May 
1970 to January 1972.  Service personnel records indicate 
that the veteran served in Vietnam for approximately eight 
months.  In a service personnel record, under the section 
marked "decorations" and "citations", it was noted that 
the veteran received such awards as the National Defense 
Service Medal, the Vietnam Service Medal, the Good Conduct 
Medal, and the Vietnam Campaign Medal.  Service personnel 
records make no reference to the veteran's having been 
involved in combat during his active service.  Service 
medical records fail to note any nervous condition.  At his 
separation evaluation in January 1972, no reference was made 
to a psychiatric disability.  He was discharged from service 
that month.

In January 1996, the veteran filed his initial claim seeking 
service connection for PTSD.  In January 1996, the RO 
contacted the veteran and requested that he provide the names 
and addresses of all health care providers who had treated 
him for the claimed disability.  Additional information was 
obtained, including a February 1996 statement from a VA PTSD 
program psychologist who noted that the veteran had been seen 
at a VA clinic from January to February 1996 for evaluation 
of PTSD.  It was noted that the veteran was suffering from 
PTSD as well as depression.  It was also reported that he was 
being referred to the Alcohol Treatment Program to work on 
relapse prevention skills in light of his past history of 
alcohol and cocaine abuse.

Additional medical records were obtained by the RO, including 
a December 1975 hospitalization report in which the veteran 
was treated for organic depression, cocaine and alcohol 
dependence.  A previous history of having been hospitalized 
in a psychiatric ward was noted.  In 1975, the veteran sought 
admission complaining of feeling depressed with suicidal and 
homicidal ideations.  The veteran indicated that his 
"supervisor" was stressing him out.  Significantly, he made 
no reference to his active service or to any stressor during 
his service in the Vietnam War.  It was noted that the 
veteran began smoking cocaine in 1989.  He made no reference 
to psychiatric treatment following his discharge from active 
service.

In May 1996, the RO contacted the veteran and requested that 
he provide a personal description of the traumatic events 
during his active service and the subsequent changes to his 
behavior.  No direct response was ever received from the 
veteran regarding this request for information.  The veteran 
failed to report to an examination that was to be held in 
June 1996.  He requested that his examination be rescheduled.  
The veteran appears to have again failed to report for a 
scheduled examination that was to be held in September 1996.

More medical records were obtained by the RO, including 
testing performed in June 1996.  Testing noted that the 
veteran admitted suffering from a number of PTSD symptoms, 
including flashbacks, nightmares, heightened startle 
response, emotional dyscontrol, depression, guilt, sleep 
disturbances, substance abuse, trouble holding a job, memory 
and concentration difficulties, avoidance of situations that 
remind him of the military, and alienation from family and 
friends.  The examiner noted that the veteran claimed "many 
more psychological symptoms than most patients do."  It was 
stated, in pertinent part, that sometimes an "individual 
involved in litigation will produce this exaggerated clinical 
scale profile in order to win his case."  

In May 1997, the veteran petitioned to reopen his previously 
denied claim.  The RO adjudicated this claim on a de novo 
basis.  In May 1997, the veteran noted health care providers 
who had treated this condition.  These health care providers 
were contacted by the RO.  In May 1997, the RO received a 
statement from a VA physician who noted that the veteran had 
been admitted to a specialized intensive PTSD ambulatory 
treatment unit beginning March 17, 1997.  

In May 1997, the veteran noted the RO's determination that 
military personnel records do not document receipt of medals, 
badges or citations that denote participation in combat.  The 
veteran responded that his service personnel records indicate 
that he was assigned to an infantry unit.  He noted seven 
medals he received for his distinguished service in Vietnam.  
In this regard, the undersigned must note that the Board has 
reviewed these medals and must report that they do not 
indicate combat with the enemy during his active service in 
the Vietnam War.  The veteran noted that he was unable to 
attend the PTSD evaluation due to his PTSD and other medical-
related problems.  The veteran again requested that his VA 
examination be rescheduled.  

In May 1997, the veteran requested a copy of his claims 
folder.  A copy of his entire claims file was submitted to 
the veteran.  In October 1997, he stated that sometime 
between the months of April and May "somewhere" in Vietnam 
he witnessed a group of American soldiers that were badly 
mutilated brought in from a field waiting to be evacuated to 
a hospital.  He reported that after he was assigned to the 
"first of the Tenth Cav., a mechanized armored division 
unit[,]" he rode shotgun for a few weeks.  It was indicated 
that he was then selected as a driver.  During this time, it 
was indicated that he "drove in fear, feeling as if I were 
in a coffin trapped with nowhere to go."  He made no 
reference to combat or combat-related activities.  The 
veteran did note viewing two bodies that were burned beyond 
recognition and that were beginning to decompose.  The 
veteran also noted that during his assignment in Pleiku, in 
the central highlands of Vietnam he was able to sneak off 
base to "satisfy my sexual desires."  On one occasion, 
while returning to base camp, he made contact with three 
enemy soldiers, which he killed.  He indicated that these 
killings were his "secret" for 27 years until March 1997.  
The veteran also noted that his unit was almost killed by 
friendly fire.  He also reported racial difficulties within 
his unit.  

A second letter was received from a VA physician in October 
1997.  This physician stated his support of the veteran's 
claim for service connection for PTSD.  It was noted that the 
veteran had successfully completed PTSD programs.  He had 
nightmares of traumatic experiences, unwanted memories of 
traumatic experiences, and other symptoms that were believed 
to be associated with PTSD.

In October 1997, the RO received a statement from the veteran 
noting the death of a boyhood friend during his service in 
the Vietnam War.  The veteran provided a report indicating 
that the serviceman died on September [redacted], 1967, years 
before the veteran began his service in May 1970.  

A VA neurological evaluation was performed in August 1997.  
Flashbacks, intrusive thoughts and both suicidal and 
homicidal tendencies characterized the veteran's PTSD.  He 
was diagnosed with a history of PTSD as well as cocaine and 
drug abuse.

Additional medical records were obtained by the RO noting 
treatment of the veteran for sporadic disabilities.  

In January 1998, the veteran again requested that his 
scheduled VA examination be rescheduled.  A VA psychiatric 
evaluation was performed in March 1998.  At this time, it was 
noted that the veteran's records had been reviewed.  
Regarding his alleged stressors in Vietnam, he noted that he 
was scared all the time, that he experienced a racial 
situation on his fire base, that he viewed dismembered 
"guys," that he killed three people and that he "almost 
got killed while on patrol."  The veteran was diagnosed with 
PTSD.  However, the examiner noted that some of the veteran's 
testing indicated possible confusion, reading problems, 
random responding or possible symptom exaggeration.  The 
symptoms associated with the alleged PTSD were noted.

In July 1998, the RO contacted the CRUR in an attempt to 
confirm the veteran's alleged stressors.  Copies of the 
veteran's service personnel records were provided to the 
CRUR. 

In an August 1998 response, CRUR noted that they are unable 
to provide general historical documentation in support of the 
veteran's claim.  It was indicated that they do not "provide 
stressors since it is impossible for us to determine whom the 
veteran knew or what he personally witnessed."  In February 
1999, the CRUR stated that in order to provide research 
concerning casualties, the veteran must provide more specific 
information.  It was noted that incidents involving civilians 
or civilian establishments, unless otherwise reported, are 
not normally found in combat records.  An incident not 
reported cannot be verified.  

A Statement of the Case was issued regarding the claim of 
service connection for PTSD in March 1999.  A substantive 
appeal was received at the RO that month.  The veteran's 
representative prepared written argument in April 1999.  The 
Board has received a letter the veteran submitted to the 
President of the United States indicating that the VA 
physician who had written to the RO had guaranteed him a 35 
percent rating for his service-connected PTSD.  The veteran 
noted the VA physicians who had diagnosed him with PTSD.  He 
also indicated that he was receiving Social Security 
Administration benefits.  

Analysis

In light of the fact that the veteran has been diagnosed with 
PTSD, the Board has found the claim of entitlement to service 
connection for PTSD is plausible and, therefore, well 
grounded under the United States Court of Veterans Claims 
(Court) determination in Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The next question the Board must address is 
whether VA has fulfilled the duty to assist the veteran.

In general, the VA has a duty to assist the veteran in the 
development of facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1999).  That duty includes obtaining medical records and 
medical examinations were indicated by the facts and 
circumstances of the individual case.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The Board has noted the extended efforts of the VA to obtain 
records that would support the veteran's claim, without 
success.   The Board had noted the veteran has been diagnosed 
with PTSD.  However, the critical issue in this case is not 
whether the veteran has been diagnosed with PTSD, but whether 
his claimed stressors can be confirmed.  In this regard, 
additional medical records, either indicating treatment of 
the veteran for his psychiatric disability or continued 
diagnoses of PTSD, would not support his claim.  The critical 
issue in this case, for reasons that will be discussed below, 
is whether the claimed stressors can be confirmed.  
Additional medical records would not confirm these stressors.

With regard to the RO's attempts to confirm the veteran's 
alleged stressors in service, the Board must note that the 
veteran's accounts of his claimed inservice stressors have 
not always been clear.  The RO has specifically requested the 
veteran to provide specific information that would assist the 
VA in confirming his alleged stressors.  Unfortunately, the 
veteran has been unable to recall specific information that 
would support an additional attempt to confirm his alleged 
stressors in service.  For example, while the veteran has 
indicated seeing mutilated soldiers, he has not been able to 
provide the names of those injured.  Further, while he has 
indicated that he killed three Vietnamese soldiers, the 
veteran has also indicated that he was alone when this 
alleged attack began.

The Board has noted the veteran's reference to a friend who 
died in service.  However, the Board must note that the 
serviceman died several years before the veteran began his 
service.  Simply stated, the Board has reviewed the veteran's 
statements and has found no basis to return this case to CRUR 
for stressor verification.  The veteran has provided no 
meaningful information that would provide a basis to confirm 
the alleged stressors the veteran contends he was exposed to 
during his service in the Vietnam War.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim including, 
but not limited to, repeated attempts to obtain information 
that would support the PTSD claim.  While additional attempts 
could be undertaken, in light of the veteran's narrative 
regarding the alleged stressful events, the Board finds that 
such an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  

In this case, the Board has noted that the veteran appears to 
be receiving benefits from the Social Security 
Administration.  The Court has held that, while a Social 
Security Administration decision is not controlling for 
purposes of VA adjudication, the decision is "pertinent" to 
a veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993).  Further, the Board has noted references to a private 
hospitalization years following the veteran's discharge from 
active service.  However, such records, even if they were 
obtained, would not support this claim as the critical issue 
in this case involves stressor verification.  Further records 
noting treatment for PTSD, or even a Social Security 
determination indicating that the veteran has PTSD, would not 
provide a basis to grant service connection for PTSD.  Simply 
stated, without stressor verification, additional medical 
records or determinations could not permit a basis to allow 
this claim.  While additional attempts could be undertaken in 
a remand of this case to the RO to obtain these records, in 
light of the discussion above the Board finds that such a 
remand, in light of the extensive efforts already performed 
in this case, cannot be justified.

The RO has made an extensive effort to obtain records cited 
by the veteran.  Accordingly, the Board finds that the VA has 
fulfilled its duty to assist the veteran in the obtaining of 
all pertinent records that would support his claim.  
Consequently, the Board will proceed with the adjudication of 
the veteran's claim. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
provisions for direct service connection for PTSD under 
38 C.F.R. § 3.304(f) (1999), service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125 (1999)(diagnosis of mental 
disorder); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 394 (1996).  The VA regulation was changed in June 
1999 to conform to the Court's determination in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  As the Cohen determination 
was in effect when the RO reviewed this case, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).  It is also clear that the Board is not required 
to accept an appellant's statements regarding his alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he associates with his active service, if the 
Board does not find the statements regarding his symptoms to 
be credible.

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy.  The question of what 
evidence is considered satisfactory proof that a veteran 
engaged in combat with the enemy was addressed by the VA 
General Counsel in VAOPGCPREC 12-99 (October 18, 1999), when 
the General Counsel held that the plain language of 
38 U.S.C.A. § 1154(b) requires that the veteran have 
"personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  It was indicated that the determination 
as to whether a veteran "engaged in combat with the enemy" 
necessarily must be made on a case-by-case basis with 
reference to the general statutory standards.  Evidence that 
the veteran participated in attacking or defending an attack 
of the enemy would ordinarily show that the veteran had 
engaged in combat, but the general description would not be 
exhaustive if circumstances made in an individual case were 
found to constitute engagement in combat.  The Court has 
indicated that evidence submitted to support a claim that a 
veteran engaged in combat may include the veteran's own 
statements and an "almost unlimited" variety of other types 
of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  

In Gaines, the Court stated that 38 U.S.C.A. § 1154(b) does 
not require the acceptance of the veteran's assertions that 
he engaged in combat.  Id. at 359.  However, the Court has 
made clear that the VA cannot ignore the veteran's assertions 
and must evaluate his statements along with all other 
relevant evidence.  Id.  In this case, the undersigned must 
find that the veteran's service personnel records fail to 
indicate that he served in combat during his active service 
in the Vietnam War. 

The Board has considered the contention that the veteran 
served in combat during the Vietnam War including, but not 
limited to, serving as both a gunner and as an infantryman.  
However, at no point has this alleged exposure to combat been 
confirmed.  While the veteran may have been in a combat area 
during his active service in the Vietnam War, the Board finds 
that this does not qualify him as having engaged in "combat 
with the enemy."  The service records do not support the 
contention that he was subject to combat.  In any event, for 
reasons that will be noted below, the Board finds a lack of 
credible evidence to support the conclusions that he ever 
"engaged in combat with the enemy."

In the veteran's case, he has made reference to numerous, 
unconfirmed combat-related actions including, but not limited 
to, single-handedly killing three Vietnamese soldiers.  These 
contentions can not be confirmed.  In making this 
determination, the Board has noted the veteran's reference to 
his decorations during the Vietnam War.  However, the Board 
must note that it has reviewed these decorations and, simply 
stated, individuals with no exposure to combat could receive 
such decorations.  Accordingly, the veteran's decorations do 
not provide a basis to conclude that he was exposed to combat 
during his service in the Vietnam War.  The fact that the 
veteran was assigned as an infantryman during his service in 
the Vietnam War also does not provide a basis to "assume" 
combat during his service. Accordingly, in accordance with 
VAOPGCPREC 12-99 (October 18, 1999), the Board has determined 
that the veteran did not engage in combat with the enemy as 
defined in 38 U.S.C.A. § 1154(b) (West 1991).

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b) his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, as a 
matter of law, "credible supporting evidence that the 
claimed [in-] service event actually occurred" cannot be 
provided by medical opinion based on a post-medical 
examination.  Moreau v. Brown, 9 Vet. App. 394-96.  This 
means that "other credible supporting evidence from any 
source" must be provided.  

The Board has noted the veteran's alleged combat stressors in 
service.  They include, but do not appear limited to, the 
following:

(1) Witnessing a group of American 
soldiers that were badly mutilated; 

(2)  Driving some form of armored 
vehicle;

(3)  The viewing of two bodies that were 
burned beyond recognition;

(4)  Killing three enemy soldiers single-
handedly; 

(5)  Being nearly killed by friendly 
artillery; and

(6) Racial difficulties in the veteran's 
unit. 

In this case, the Board specifically finds that the veteran 
has failed to supply "credible" evidence in support of his 
inservice stressors.  None of the veteran's alleged stressors 
in service have been confirmed and the undersigned can find 
no basis by which these stressors could be confirmed by the 
VA.  Further, the Board must find that the veteran's alleged 
stressors are not credible.  Simply stated, the undersigned 
does not believe the veteran killed three Vietnamese soldiers 
during his service in the Vietnam War.  This determination is 
based on a detailed review of his statements and his 
recollections regarding this event.  For example, in the 
hospitalization of December 1995 for drug abuse, he makes no 
reference to his alleged stressors in the Vietnam War.  In 
his initial claim and within outpatient treatment, he again 
makes little reference to stressors.  The veteran's apparent 
reference as a "stressor" to a serviceman who died years 
before he was even in Vietnam provides an additional basis to 
find his statements not credible with regard to his 
stressors.  Testing has also indicated a propensity to 
exaggerate. 

The Board finds no basis to find that these alleged stressors 
can be confirmed or could be confirmed.  In reaching this 
conclusion, the Board has taken into consideration the 
Court's determination in Cohen, supra.  In Cohen, the Board 
had conceded that a "stressor" existed and, more 
importantly, the Board had not expressly found that the 
claimant lacked credibility.  It is precisely the vagueness 
and inconsistencies in the veteran's accounts that 
demonstrate that he lacks credibility as to his evidentiary 
assertions made in the context of the claim for service 
connection for PTSD.  Moreover, there is no corroboration of 
the stressor by any other source and the veteran's accounts 
of the events are lacking in the necessary detail to enable 
VA to attempt again to confirm the events.  

The veteran has indicated by several sources to carry a 
diagnosis that includes PTSD.  Nevertheless, such diagnoses 
are based on stressors that the Board has found to be not 
credible.  For this reason, it would not be profitable to 
obtain additional medical evidence in view of the absence of 
a confirmed stressor.  Even if an additional evaluation were 
performed, or additional medical evidence exists which 
diagnoses the veteran with PTSD, a medical opinion can carry 
no probative value if the claimants stressors are not 
credible.  Accordingly, while the Board has reviewed in 
detail the medical evidence of record, including those 
records that indicate PTSD, the Board must find that these 
medical opinions carry absolutely no probative value because 
the veteran's accounts of his alleged stressors are not 
credible.  

The Board has reviewed the medical evidence of record, 
including the opinions that diagnosed the veteran with PTSD.  
Nevertheless, the Board must find that these medical opinions 
carry no probative value because the claimed accounts of his 
alleged stressors are not credible.  As a result, under 
Cohen, 10 Vet. App. at 147, the claim must be denied.

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  As 
stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  
A "properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance." Id. at 58.  In this case, for 
reasons cited above, the preponderance of the evidence is 
against the claim. 38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




 

